



COURT OF APPEAL FOR ONTARIO

CITATION: De Post N.V. Van Publiek
    Recht/La Poste S.A. de Droit Public v. Key Mail Canada
    Inc., 2012 ONCA 161

DATE:  20120315

DOCKET: C54533

OConnor A.C.J.O., Simmons J.A. and Perell J. (
ad
    hoc
)

BETWEEN

De Post N.V. Van Publiek
    Recht/La Poste S.A. de Droit Public

Plaintiff (Defendant by Counterclaim/Respondent)

and

Key Mail Canada Inc.

Defendant (Plaintiff by Counterclaim/Appellant)

Gurlal S. Kler, for the defendant (plaintiff by
    counterclaim/appellant)

Jonathon Baker and Danielle Gallo, for the plaintiff
    (defendant by counterclaim/ respondent)

Heard and released orally: March 12, 2012

On appeal from the judgment of Justice Whitaker of the Superior
    Court of Justice, dated July 21, 2011.

ENDORSEMENT


[1]

The appellant appeals a summary judgment granted in favour of the
    respondent and the dismissal of its cross-motion for relief from forfeiture.

[2]

The parties were involved in litigation.  The respondents claim was for
    1.8 million EUR.  After mediation before a judge, the parties, both
    sophisticated commercial entities, entered into Minutes of Settlement.  The
    Minutes provided for periodic payments totalling 1 million EUR over a period of
    two years.  In the event of default, the appellant would consent to judgment in
    the amount of 1 million EUR.  Paragraph 4 of the Minutes provided that the
    judgment would not give credit for any payments made before a default.

[3]

In February 2011, the appellant failed to make a payment in the amount of
    40,000 EUR.  By then, the appellant had paid 380,000 EUR.  The appellant has
    made no further payments since then.

[4]

The motion judge granted the respondents motion for summary judgment in
    the amount of 1 million EUR and dismissed the appellants claim for relief from
    forfeiture.

[5]

The appellant argues that the motion judge erred in dismissing its
    motion for relief from forfeiture and, in particular, the appellant says that
    the motion judge failed to properly consider the disparity between the damages
    resulting from the breach and the amount forfeited.  That amount was 380,000 EUR.

[6]

We see no basis to interfere.  As the motion judge said:  The parties
    are sophisticated commercial entities and freely entered into a settlement
    which was designed in part to provide the defendant [the appellant] with a real
    incentive to maintain the agreed payment of schedule.

[7]

In these circumstances, we are of the view that the amount forfeited
    pursuant to para. 4 of the Minutes of Settlement (380,000 EUR) was not disproportionate
    in law or unconscionable in equity.  Moreover, we note that on the motion, the
    appellant did not offer to put the payment schedule into good standing
    immediately and indeed has not done so to date.

[8]

Accordingly, the appeal is dismissed.

[9]

Costs of the appeal to the respondent are fixed in the amount of $7,500,
    inclusive of disbursements and all applicable taxes.

OConnor A.C.J.O.

Janet
    Simmons J.A.

Perell
    J. (
ad hoc
) »


